DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1, 3-4, 6-8, 11-13 and 15-17 are allowed.

The following is an examiner’s statement of reasons for allowance: 
              Applicant’s amendment and arguments, see pages 5-6 of the remarks filed on 6/21/2022, constitute the basis for the reasons of allowance as the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest the claimed features of claims 1, 8 and 17, structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims. 
                     None of the prior art, made of record, either singularly or in combination, teaches or fairly suggests the features presented in the limitations of Claim 1, such as  “a plurality of signal line groups, passing through the plurality of subpixel rows, one signal line group provided at an interval of at least three subpixels in each of the plurality of subpixel rows, each subpixel row divided into a plurality of areas by the plurality of signal line groups, the plurality of areas being different in area, the signal line group comprising:
a first data line and a second data line, an area located in each subpixel row and between two adjacent signal line groups comprising a first subpixel and a second subpixel, the first data line of the signal line group connecting to the first subpixels at one side of the signal line group and the second data line of the signal line group connecting to the second subpixels at the other side of the signal line group,
wherein the signal line group further comprises a third data line and an area located in each subpixel row and between two adjacent signal line groups further comprises a third subpixel, wherein the third data line of the signal line group connects to the third subpixels at one side of the signal line group” as recited by Claim 1.

                             None of the prior art, made of record, either singularly or in combination, teaches or fairly suggests the features presented in the limitations of Claim 8, such as  “ a plurality of signal line groups, passing through the plurality of subpixel rows, one signal line group provided at an interval of at least three subpixels in each of the plurality of subpixel rows, each of the plurality of signal line groups at least comprising three signal lines, the signal line group comprising:
a first data line and a second data line, an area located in each subpixel row and between two adjacent signal line groups comprising a first subpixel and a second subpixel, the first data line of the signal line group connecting to the first subpixels at one side of the signal line group and the second data line of the signal line group connecting to the second subpixels at the other side of the signal line group,
wherein the signal line group further comprises a third data line and an area located in each subpixel row and between two adjacent signal line groups further comprises a third subpixel, wherein the third data line of the signal line group connects to the third subpixels at one side of the signal line group” as recited by Claim 8 .



                           None of the prior art, made of record, either singularly or in combination, teaches or fairly suggests the features presented in the limitations of Claim 17, such as  “ a plurality of signal line groups, passing through the plurality of subpixel rows, one signal line group provided at an interval of at least three subpixels in each of the plurality of subpixel rows, each of the plurality of signal line groups at least comprising three signal lines, the signal line group comprising:
a first data line and a second data line, an area located in each subpixel row and between two adjacent signal line groups comprising a first subpixel and a second subpixel, the first data line of the signal line group connecting to the first subpixels at one side of the signal line group and the second data line of the signal line group connecting to the second subpixels at the other side of the signal line group,
wherein the signal line group further comprises a third data line and an area located in each subpixel row and between two adjacent signal line groups further comprises a third subpixel, wherein the third data line of the signal line group connects to the third subpixels at one side of the signal line group” as recited by Claim 17.

             Examiner notes the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the inventive independent claim(s).  Rather, each and every limitation of the claim(s) and their disclosed relationships are integral.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/VIJAY SHANKAR/Primary Examiner, Art Unit 2622